Title: To Alexander Hamilton from Tench Coxe, 17 May 1796
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia] May 17th 1796
Sir
I mentioned to you that the Board of Property had decided in favor of Ball & Smiths Warrants, but I presume it has escaped your Memory. After this six months are given by our laws for an appeal to the courts of Law. I hoped that this would elaps—but about the last day the process was served. I have apprized my council, in the former stage, of the present situation of the matter & due care will be taken to procure all the proper means of a favorable decision.
Sometime since I applied to Mr. Wheelen, and finding a prospect of raising the Money as soon as the other part of the concern would expect the difference between my share of the present balance & the value of the full third, I offered [to] repurchase one third at the first cost & to take that undivided interest or to draw at once one third out of Patterson’s, Church’s & Coxe’s lands. Mr. Wheelen expressed his willingness, but sd. Mr. G. Wescott had hesitated, & was then out of Town. That having made the offer to you he would consider himself bound to persuade Mr. W. to it, & I should hear on his return. Mr. Wescott has been back about a week or ten days but I have not yet heard from them.
Mr. Anthony informs me that he has advised you of his having recd. from me the Deed of Robert Wescott for the eleven tracts of land taken back for Mr. Church by you, & the patents for them, which I sent him about the day of your lat[e] departure from Philadelphia agreeably to your desire.
Mr. Burd of our supreme Court told me on Sunday that Mr. R. Morris had made provision for the Judgments against him so far as his own real & separate share of them. This it may be useful to Mr. Church’s affairs that you should hear.
I am, sir, &ca. &ca.
Alexr. Hamilton Esqr. (N. Yk.)
